             Case 1:20-cv-02857-AKH Document 18 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
     Discover Growth Fund, LLC,                           :
                                                          :
                                      Plaintiff,            :
                                                          :
                   -against-                              :     ORDER GRANTING PRELIMINARY
                                                          :     INJUNCTION
                                                          :
                                                          :
    OWC Pharmaceutical Research Corp.,                    :
                                                          :     20 Civ. 2857 (AKH)
                                                          :
                                       Defendants.        :
------------------------------------------------------x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:

                   WHEREAS, on April 6, 2020, Plaintiff Discover Growth Fund, LLC (“Discover”) filed a

Verified Complaint, moved for a preliminary injunction (the “Motion”) on April 7, 2020, Defendant OWC

Pharmaceutical Research Corp. (“OWCP”) filed an opposition to the Motion on April 16, 2020, and

Discover submitted a reply in further support of the Motion on April 20, 2020; and

                   WHEREAS, on April 22, 2020, the Court held a telephonic hearing on the Motion, granted

the Motion on the record, and ordered the parties to confer concerning the submission of a form order; and

                   WHEREAS, the parties have conferred concerning the form of the order to be entered and

submitted the within form to be so-ordered;

                   WHEREAS, during the April 22, 2020 hearing, the Court held that (1) Discover has

established a likelihood of success on its claims that OWCP has breached its contractual obligations

pursuant to the Securities Purchase Agreement (“SPA”) §§ 4(c) & (e) and the Registration Rights

Agreement (the “RRA”) §§ 8(a)-(b), (2) Discover is and continues to be irreparably harmed by such alleged

breaches; and (3) the balance of the equities weighs in favor of Discovery; it is hereby

                   ORDERED, that OWCP, its officers, agents, servants, employees, and attorneys, and all

other persons who are in active concert or participation with them, shall immediately take all actions

necessary to become and remain current in OWCP’s public filing obligations under the Securities Exchange

Act of 1934 (“Exchange Act”), as required by the SPA and the RRA, including, but not limited to, the

following:
          Case 1:20-cv-02857-AKH Document 18 Filed 04/29/20 Page 2 of 2



                1. Promptly, and no later than May 18, 2020, engage Public Company Accounting

Oversight Board approved auditors to audit OWCP’s Annual Report on Form 10-K for the year ended

December 31, 2019 (“2019 10-K”), and to review OWCP’s Quarterly Report on Form 10-Q for the quarter

ended March 31, 2020 (“Q1 10-Q”), and subsequent quarterly reports;

                2. Promptly, and no later than May 25, 2020, provide OWCP’s auditors with drafts of its

2019 annual financial statements, 2019 10-K, quarterly financial statements, first quarter 2020 financial

information, and Q1 10-Q;

                3. Promptly, and no later than June 5, 2020, file with the U.S. Securities and Exchange

Commission (“SEC”) OWCP’s 2019 10-K and Q1 10-Q, and a withdrawal of the Form 15 filed with the

SEC on March 31, 2020, and thereafter timely continue to file with the SEC all current and period reports

and other filings required by OTCQB and the Exchange Act; and

                4. At all times take all actions necessary to ensure that OWCP timely and fully meets all

of its obligations under the SPA and RRA, and is listed and continues to be listed on the OTCQB.




                SO ORDERED.

Dated:          New York, New York
                April 29, 2020
                                                        ______________/s/_____________
                                                        ALVIN K. HELLERSTEIN, U.S.D.J.
